UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4745


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES EDWARD TYER, a/k/a James Edward Tyler, a/k/a Tyer
Edward James, a/k/a Jay, a/k/a Tyler Edward James,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:08-cr-00043-CMH-2)


Submitted:   January 30, 2012             Decided:   February 6, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne D. Inge, LAW OFFICE OF WAYNE D. INGE, Roanoke, Virginia,
for Appellant. Michael Edward Rich, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Tyer was convicted of numerous offenses related

to    a    series    of   convenience        store     robberies    that   occurred      in

October 2007.          He received an aggregate sentence of 300 months—

considerably         above      his      advisory      Guidelines    range       of   78-97

months.       We previously affirmed Tyer’s convictions but vacated

his       sentence    because      the    district      court    failed    to    make   the

individualized assessment required by Gall v. United States, 552

U.S. 38 (2007).            United States v. Monroe, 396 F. App’x 33 (4th

Cir. 2010) (No. 08-5050).                  Tyer now appeals the 300-month term

of imprisonment imposed at resentencing.                     We affirm.



                                                I

               At    Tyer’s     resentencing,        defense     counsel   requested      a

sentence within the advisory Guidelines range based on Tyer’s

difficult childhood and the fact that Tyer did not physically

assault any of the robbery victims.                         The court rejected this

request, finding that the nature and circumstances of the case

warranted a “substantial increase” above the Guidelines range.

In this regard, the court mentioned the number of robberies and

“the fact that this defendant carried a shotgun with him and had

the       ammunition      right    at     the   side    ready,     which   enabled      the

robberies       and       the     assaults      to     go   forward.”           The   court

specifically found that these circumstances, coupled with the

                                                2
need to protect the public and to deter Tyer and others from

similar     conduct,      outweighed      his     relatively    young        age    and

difficult background.



                                          II

             After United States v. Booker, 543 U.S. 220 (2005), we

review      a       sentence    for        reasonableness,        applying           an

abuse-of-discretion standard.             Gall v. United States, 552 U.S.

at 51.      We vacated the sentence originally imposed because the

district court committed procedural error when it failed “to

adequately explain the chosen sentence—including an explanation

for any deviation from the Guidelines range.”                     See Gall, 552

U.S. at 51.

             In evaluating a district court’s explanation for the

sentence imposed, we have held that, although a district court

must consider the relevant 18 U.S.C. § 3553(a) (2006) sentencing

factors and explain the sentence, it need not explicitly refer

to § 3553(a) or discuss every factor on the record.                            United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                        However,

the district court “must make an individualized assessment based

on   the   facts     presented,”    and    apply    the   “relevant      §    3553(a)

factors to the specific circumstances of the case before it.”

United     States    v.   Carter,   564    F.3d    325,   328   (4th    Cir.       2009)

(internal quotation marks and emphasis omitted).                       The district

                                          3
court must          also     “state    in    open       court       the    particular       reasons

supporting          its     chosen     sentence”             and    “set     forth    enough      to

satisfy” us that it has “considered the parties’ arguments and

has     a     reasoned         basis        for        exercising           [its]     own       legal

decisionmaking authority.”                    Id. (internal quotation marks and

citation omitted).              In other words, the reasons articulated by

the district court need not be “couched in the precise language

of § 3553(a),” as long as the reasons “can be matched to a

factor       appropriate       for     consideration               under    that     statute      and

[are] clearly tied to [the defendant’s] particular situation.”

United States v. Moulden, 478 F.3d 652, 658 (4th Cir. 2007).

                  Tyer     contends       that         the     district       court       did     not

acknowledge         his     contention       that        a    less    severe        sentence      was

warranted because, unlike codefendant Monroe, he did not assault

any   of      the        robbery    victims.            To     the    contrary,       the       court

implicitly          rejected       this     argument           when    it     found       that,   by

carrying a shotgun with ammunition at the side, Tyer enabled the

robberies         and     assaults.         Tyer       also    argues       that    the    district

court       did    not     consider    18     U.S.C.          § 3553(a)(6)         when    imposing

sentence, claiming that the explanation given by the court for

the   selected           sentence     “could       apply       to     any    series       of    armed

robberies.” Especially in light of the court’s statement about

the number of robberies, the shotgun and the ammunition, it is



                                                   4
clear that the court’s explanation of the sentence addressed

Tyer’s conduct, not armed robberies in general.

          We conclude that the court adequately explained its

reasons for the variant sentence and performed an appropriate

individualized   assessment.         Further,   the   sentence   is

procedurally and substantively reasonable.



                               III

          We accordingly affirm.     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.


                                                           AFFIRMED




                                5